DETAILED ACTION
Status of Claims 
Claims 35-42 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Abstract 							-Receipt Date 12/17/2020
Application Data Sheet 						-Receipt Date 12/17/2020
Claims 								-Receipt Date 10/01/2021
Drawings-only black and white line drawings			-Receipt Date 12/17/2020
Information Disclosure Statement (IDS) 				-Receipt Date 04/02/2021
Specification							-Receipt Date 12/17/2020

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 35-39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over a first mapping of “A Top-Down Method for Performance Analysis and Counters Architecture” (hereinafter, Yasin) in view of Hokenek et al. US 2009/0276432(hereinafter, Hokenek).
Regarding claim 35, Yasin teaches:
35. An apparatus comprising: 
hardware to implement one or more instruction processing pipelines (page 36 Figure 1 shows hardware to implement a processor pipeline); 
a plurality of counters (page 39 section 4 paragraph 1: a PMU provides a plurality of general counters for counting performance events, see also page 35 col 2 paragraph 3 disclosing a set of Top-Down oriented counters), the plurality of counters including a first counter to provide a first count of a first pipeline event (pages 39-40 sections 4 and 4.1: a first counter of the set of counters provides a first count of the SlotsRetired event, i.e. a first pipeline event, see also Table 1), a second counter to provide a second count of a second pipeline event (pages 39-40 sections 4 and 4.1: a second counter of the set of counters provides a second count of the RecoveryBubbles event, i.e. a second pipeline event, see also Table 1), and a third counter to provide a third count of pipeline issue slots  (pages 39-40 sections 4 and 4.1: a third counter of the set of counters provides a third count of the TotalSlots event, i.e. a count of pipeline issue slots, see also Table 1); and
a plurality of micro-architecture independent performance metrics (page 40 Table 2 shows a plurality of performance metrics which are not specific to a micro-architecture), a first value corresponding to a first metric of the plurality of micro-architecture independent performance metrics (page 40 Table 2: the value of SlotsRetired/TotalSlots is a first value that corresponds to the Retiring metric, i.e. a first metric) and a second field to store a second value corresponding to a second metric of the plurality of micro-architecture independent performance metrics (page 40 Table 2: the value of (SlotsIssued – SlotsRetired + RecoveryBubbles) / TotalSlots is a second value that corresponds to the Bad Speculation metric).
wherein 
the first value is to represent a first portion of the third count of pipeline issue slots (page 40 Table 2: the first value SlotsRetired/TotalSlots is a first portion of the TotalSlots count), 
the first portion is to include the first count of the first pipeline event (page 40 Table 2: the first value SlotsRetired/TotalSlots includes the SlotsRetired count), 
the second value is to represent a second portion of the third count of pipeline issue slots  (page 40 Table 2: the second value (SlotsIssued – SlotsRetired + RecoveryBubbles) / TotalSlots is a second portion of the TotalSlots count), and 
the second portion is to include the second count of the second pipeline event (page 40 Table 2: the second value (SlotsIssued – SlotsRetired + RecoveryBubbles) / TotalSlots includes the RecoverBubbles count).
	Yasin does not teach:
a register having a plurality of fields, each field corresponding to one of a plurality of micro-architecture independent performance metrics, the plurality of fields including a first field to store a first value corresponding to a first metric of the plurality of micro-architecture independent performance metrics and a second field to store a second value corresponding to a second metric of the plurality of micro-architecture independent performance metrics.
	However, Hokenek teaches:
a register having a plurality of fields ([0018]-[0019]: a single register is partitioned into multiple fields including a first field and second field for storing data)


	Regarding claim 36, Yasin in view of Hokenek teaches:
36. The apparatus of claim 35, wherein the first portion includes utilized pipeline issue slots (Yasin page 40 Table 2: the first value SlotsRetired/TotalSlots is a first portion of the TotalSlots count which includes utilized issue-pipeline slots of SlotsRetired).

	Regarding claim 37, Yasin in view of Hokenek teaches:
37. The apparatus of claim 36, wherein the second portion includes un-utilized pipeline issue slots (Yasin page 40 Table 2: the second value (SlotsIssued – SlotsRetired + RecoveryBubbles) / TotalSlots is a second portion of the TotalSlots count which includes unutilized issue-pipeline slots).

	Regarding claim 38, Yasin in view of Hokenek teaches:
38. The apparatus of claim 35, wherein the first portion includes pipeline issue slots corresponding to micro-operations that retire (Yasin page 40 Table 2: the first value SlotsRetired/TotalSlots is a first portion of the TotalSlots count which includes utilized issue slots corresponding to retire operations SlotsRetired, i.e. corresponding to micro-operations that retire, see also page 32 section 2 paragraph 2 describing that uops retire).


39. The apparatus of claim 38, wherein the second portion includes pipeline issue slots corresponding to bad speculation (Yasin page 40 Table 2: the second value (SlotsIssued – SlotsRetired + RecoveryBubbles) / TotalSlots is a second portion of the TotalSlots count which includes unutilized issue-pipeline slots corresponding to the Bad Speculation metric).

	Regarding claim 42, Yasin in view of Hokenek teaches:
42. The apparatus of claim 35, wherein 
the plurality of fields includes a third field (Hokenek [0018]: the register is partitioned into multiple fields including a third field) to store a third value corresponding to a third metric of the plurality of micro-architecture independent performance metrics (page 40 Table 2: the value of FetchBubbles/TotalSlots is a third value that corresponds to the Frontend Bound metric, i.e. a third metric) and a fourth field to store a fourth value corresponding to a fourth metric of the plurality of micro-architecture independent performance metrics (page 40 Table 2: the value of (1 – (Frontend Bound + Bad Speculation + Retiring) is a fourth value that corresponds to the Backend Bound metric, i.e. a fourth metric), 
the third value is to represent a third portion of the third count of pipeline issue slots (page 40 Table 2: the third value FetchBubbles/TotalSlots is a third portion of the TotalSlots count), 
the fourth value is to represent a fourth portion of the third count of pipeline issue slots (page 40 Table 2: the fourth value (1 – (Frontend Bound + Bad Speculation + Retiring) is a fourth portion of the TotalSlots count), 
the first portion includes pipeline issue slots corresponding to micro-operations that retire (Yasin page 40 Table 2: the first value SlotsRetired/TotalSlots is a first portion of the TotalSlots count which includes utilized issue slots corresponding to retire operations SlotsRetired, i.e. corresponding to micro-operations that retire, see also page 32 section 2 paragraph 2 describing that uops retire), 
the second portion includes pipeline issue slots corresponding to bad speculation  (Yasin page 40 Table 2: the second value (SlotsIssued – SlotsRetired + RecoveryBubbles) / TotalSlots is a second portion of the TotalSlots count which includes unutilized issue-pipeline slots corresponding to the Bad Speculation metric), 
the third portion includes pipeline issue slots corresponding to front-end bound delivery (page 40 Table 2: the third value FetchBubbles/TotalSlots is a third portion of the TotalSlots count which includes slots corresponding to Frontend Bound delivery metric, see also page 37 section 3.2 paragraph 3), and 
the fourth portion includes pipeline issue slots corresponding to back-end bound delivery (page 40 Table 2: the fourth value (1 – (Frontend Bound + Bad Speculation + Retiring) is a fourth portion of the TotalSlots count which includes slots corresponding to Backend Bound delivery metric, see also page 38 section 3.6 paragraph 1).

Claims 35 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over a second mapping of “A Top-Down Method for Performance Analysis and Counters Architecture” (hereinafter, Yasin) in view of Hokenek et al. US 2009/0276432(hereinafter, Hokenek).
Regarding claim 35, Yasin teaches:
35. An apparatus comprising: 
hardware to implement one or more instruction processing pipelines (page 36 Figure 1 shows hardware to implement a processor pipeline); 
a plurality of counters (page 39 section 4 paragraph 1: a PMU provides a plurality of general counters for counting performance events, see also page 35 col 2 paragraph 3 disclosing a set of Top-Down oriented counters), the plurality of counters including a first counter to provide a first count of a first pipeline event (pages 39-40 sections 4 and 4.1: a first counter of the set of counters provides a first count of the FetchBubbles event, i.e. a first pipeline event, see also Table 1), a second counter to provide a second count of a second pipeline event (pages 39-40 sections 4 and 4.1: a second counter of the set of counters provides a second count of the RecoveryBubbles event, i.e. a second pipeline event, see also Table 1), and a third counter to provide a third count of pipeline issue slots  (pages 39-40 sections 4 and 4.1: a third counter of the set of counters provides a third count of the TotalSlots event, i.e. a count of pipeline issue slots, see also Table 1); and
a plurality of micro-architecture independent performance metrics (page 40 Table 2 shows a plurality of performance metrics which are not specific to a micro-architecture), a first value corresponding to a first metric of the plurality of micro-architecture independent performance metrics (page 40 Table 2: the value of FetchBubbles/TotalSlots is a first value that corresponds to the Frontend Bound metric, i.e. a first metric) and a second field to store a second value corresponding to a second metric of the plurality of micro-architecture independent performance metrics (page 40 Table 2: the value of (1 – (Frontend Bound + Bad Speculation + Retiring) is a second value that corresponds to the Backend Bound metric).
wherein 
the first value is to represent a first portion of the third count of pipeline issue slots (page 40 Table 2: the first value FetchBubbles/TotalSlots is a first portion of the TotalSlots count), 
the first portion is to include the first count of the first pipeline event (page 40 Table 2: the first value FetchBubbles/TotalSlots includes the FetchBubbles count), 
the second value is to represent a second portion of the third count of pipeline issue slots  (page 40 Table 2: the second value (1 – (Frontend Bound + Bad Speculation + Retiring) is a second portion of the TotalSlots count), and 
the second portion is to include the second count of the second pipeline event (page 40 Table 2: the second value(1 – (Frontend Bound + Bad Speculation + Retiring) includes the RecoverBubbles count, see Bad Speculation formula).
	Yasin does not teach:
a register having a plurality of fields, each field corresponding to one of a plurality of micro-architecture independent performance metrics, the plurality of fields including a first field to store a first value corresponding to a first metric of the plurality of micro-architecture independent performance metrics and a second field to store a second value corresponding to a second metric of the plurality of micro-architecture independent performance metrics.
	However, Hokenek teaches:
a register having a plurality of fields ([0018]-[0019]: a single register is partitioned into multiple fields including a first field and second field for storing data)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the performace metrics of Yasin to be stored in fields of a register as taught by Hokenek. One of ordinary skill in the art would have been motivated to make this modification to enable the performance metrics to efficiently be stored (Hokenek [0018]) and to reduce area and power dissipation (Hokenek [0007]).

	Regarding claim 40, Yasin in view of Hokenek teaches:
40. The apparatus of claim 35, wherein the first portion includes pipeline issue slots corresponding to front-end bound delivery (page 40 Table 2: the first value FetchBubbles/TotalSlots is a first portion of the TotalSlots count which includes slots corresponding to Frontend Bound delivery metric, see also page 37 section 3.2 paragraph 3).

	Regarding claim 41, Yasin in view of Hokenek teaches:
41. The apparatus of claim 40, wherein the second portion includes pipeline issue slots corresponding to back-end bound delivery (page 40 Table 2: the second value (1 – (Frontend Bound + Bad Speculation + Retiring) is a second portion of the TotalSlots count which includes slots corresponding to Backend Bound delivery metric, see also page 38 section 3.6 paragraph 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2002/0073255- teaches counting instruction dispatch and completion events ([0023] and [0025])
US 2016/0357554- teaches counting the number of flushed instructions and calculating the fraction of the number of flushed instructions to the number of executed instructions (Fig. 6 and Fig. 7)
US 5729726- teaches counting the number of dispatched instructions per cycle and the number of times a predetermined number of instructions are dispatched per cycle (col 17 lines 22-30). Further teaches counting prefetched and incorrectly prefetched basic blocks (col 20 lines 31-39)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183